IN THE COURT OF APPEALS OF IOWA

                                      No. 14-1876
                                Filed January 28, 2015


IN THE INTEREST OF R.W.,
Minor Child,

D.W., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Henry County, Emily S. Dean,

District Associate Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.




       Laura Krehbiel, Donnellson, for appellant mother.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Darin R. Stater, County Attorney, and Erin Stensvaag, Assistant County

Attorney, for appellee State.

       Sarah S. James of Whitfield & Eddy, P.L.C., Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


POTTERFIELD, J.

       A mother appeals from the order terminating her parental rights,

contending the State did not make reasonable efforts to reunify parent and child,

and termination is not in the child’s best interests.

       We    conduct     a   de   novo   review    of   termination-of-parental-rights

proceedings. In re P.L., 773 N.W.2d 33, 40 (Iowa 2010).

       Iowa Code section 232.116(1)(f) (2013) provides that termination may be

ordered when there is clear and convincing evidence that a child four years of

age or older who has been adjudicated a child in need of assistance (CINA) and

removed from the parents’ care for at least the last twelve consecutive months

cannot be returned to the parents’ custody at the time of the termination hearing.

R.W. is ten years old, was adjudicated a CINA on November 15, 2012, and has

been out of his mother’s custody since October 2012—now more than two years.

By the mother’s own testimony at the termination trial, the child cannot be

returned to her at present because her residence is not suitable for the child.

Thus, there is clear and convincing evidence to support termination pursuant to

section 232.116(1)(f).

       We reject the mother’s claim that the State did not make reasonable

efforts to reunify mother and child. At the time the termination trial began on July

9, 2014, services had been offered for more than twenty months. On the second

day of the termination trial, on August 27, 2014, the mother asserted the State

had failed to make access to transportation available so she could attend

counseling sessions—a service the mother maintains she does not need.
                                             3


       Since October 2012, services have been provided to the family, including

parenting skill education, supervised visits, medication management, and

community resource referral.        The mother finally attended a recommended

psychological assessment in September 2013, which resulted in a provisional

diagnosis of a delusional disorder. The psychologist recommended the mother

be evaluated for possible medication needs and participate in ongoing therapy.

In October 2013, a permanency hearing was held and the mother was granted a

six-month    extension    to   allow   her       time   to   follow   through   with   the

recommendations contained in the psychological assessment.                 Services and

visitation continued.

       The mother began attending therapy sessions with licensed social worker

Eva Ford in December 2013. Ford, testified therapy sessions with the mother

came to an end in March 2014. The mother stated—on the second day of the

termination trial—she did not continue with therapy because she was unable to

afford transportation and DHS had not helped her access transportation.1 The

therapist testified therapy ceased because the mother “did not feel like she was

really benefiting.” Ms. Ford stated, “I think also she thought that this matter was

going to come to court more quickly than it did, and . . . she’d done what she was

asked to do, she’d come in . . . . She didn’t really from the beginning think she

needed it.” Ms. Ford opined further therapy would only be of benefit if the mother

“wanted a goal on her own” and “it probably wouldn’t be an easy fix.”                  The

juvenile court found the State made reasonable efforts; we agree. See In re

1
  Paradoxically, while the mother contended she could not afford transportation, she
testified she was in the process of looking to purchase a home that would be suitable for
R.W.
                                          4

C.W., 522 N.W.2d 113, 117 (Iowa Ct. App. 1994) (“While efforts specifically

tailored to [the mother’s] needs (particularly one finding housing for [her] and [the

child]) might have reunified this family, [the mother] did not challenge the offered

services or request specific services tailored to her specific problems. A parent’s

challenge to services should be made when they are offered.”); see also In re

C.H., 652 N.W.2d 144, 147 (Iowa 2002) (rejecting reasonable-efforts challenge

where parent argues State did not provide treatment “for a deficit the parent

claims he does not have”).

       Moreover, while we recognize the mother loves her son, termination of the

mother’s parental rights will best provide the child with the stability and

consistency he needs. Sara Crozier, the service provider supervisor, testified

R.W. is a “challenging child” who is “cognitively limited” and “has pretty significant

ADHD.”    He can be physically and verbally assaultive.         He needs structure,

consistency, supervision, and redirection, which the mother is not able to provide

despite years of services.2 The mother’s visits with the child often end early and

have sometimes ended with the mother or a service provider calling the police

because the mother was unable to redirect R.W. before his behavior escalated

and spiraled out of control.      Amy Laughlin (the department social worker

assigned to R.W.’s case) testified the mother may be capable of recognizing

when R.W.’s conduct is inappropriate; however, she is not willing to address the



2
  The mother has her own mental capacity and mental health challenges. Either as a
result of her mental capacity or her psychological makeup, she does not believe her
parenting skills are inadequate. This family was involved with and received services
through the department of human services from 2008 through 2009. In 2012, the mother
contacted the department for assistance because she was unable to manage R.W.’s
behaviors. She remains unable to parent R.W. safely.
                                         5


behavior “until it crosses the line from annoying to completely inappropriate or

completely out of hand.” R.W.’s behaviors do not similarly escalate when he is at

his foster home—no physical intervention has ever been required there. It is

essential that a parent be able to recognize and acknowledge a child’s needs.

         The mother contends termination of her rights is not warranted because

R.W. is not in a pre-adoptive home. However, we find that termination and the

possibility of long-term consistent, suitable care is in the child’s best interests.

See In re T.C., 522 N.W.2d 106, 109 (Iowa Ct. App. 1994) (noting no termination

statutory provision requires a finding that the child is adoptable—“[o]ur governing

consideration is the best interest of the child”). The foster father testified that

R.W. has been in the foster home since October 2012 and, while not a

permanent option for R.W., the foster family is committed to providing R.W.

continued care until a permanent home is found. As we have often noted in

terms of a parent’s behavior, past behavior is our best predictor of future

behavior. See In re Dameron, 306 N.W.2d 743, 745 (Iowa 1981). R.W. has

shown he is able to maintain acceptable behavior in the foster home, which

predicts he can successfully integrate in a permanent home where proper

structure and support can be provided for him.

         The mother also asserts that severing the child’s relationship with his

younger sibling is not beneficial. While we do not sever sibling relationships

lightly, see In re L.B.T., 318 N.W.2d 200, 202 (Iowa 1982), these siblings have a

contentious relationship, and any bond that may have existed has been

weakened by that contention, and the fact they have not lived together for two

years.
                                          6


       Giving primary consideration to “the child’s safety, . . . the best placement

for furthering the long-term nurturing and growth of the child, and . . . the

physical, mental, and emotional condition and needs of the child,” Iowa Code

§ 232.116(2), we conclude termination of the mother’s parental rights to R.W. is

in the child’s best interests. We therefore affirm.

       AFFIRMED.